Petition for Writ of Habeas Corpus Granted and Memorandum Opinion filed
January 24, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-12-01105-CV



                IN RE DAVID HOSSIEN MERRIKH, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS

                      MEMORANDUM OPINION

      On December 11, 2012, relator filed a petition for writ of habeas corpus in
this Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Roy L.
Moore, presiding judge of the 245th District Court of Harris County to vacate his
Order of Enforcement by Contempt and Commitment, signed October 5, 2012.

      We ordered relator released upon the posting of a bond pending a decision in
this case. A response was requested from the real party in interest, Jamileh
Merrikh, to be filed on or before January 11, 2012. As of this date, no response has
been filed.

      An original habeas corpus proceeding is a collateral attack on a contempt
judgment. Ex parte Rohleder, 424 S.W.2d 891, 892 (Tex.1967). The purpose of a
writ of habeas corpus is not to determine the guilt of the contemnor, but only to
determine whether he was afforded due process of law or if the order of contempt
is void. Ex parte Gordon, 584 S.W.2d 686, 688 (Tex.1979). A court will issue a
writ of habeas corpus if the order underlying the contempt is void, Ex parte
Shaffer, 649 S.W.2d 300, 302 (Tex.1983), or if the contempt order itself is void.
Gordon, 584 S.W.2d at 688. An order is void if it is beyond the power of the court
to enter it, or if it deprives the relator of liberty without due process of law. Ex
parte Barlow, 899 S.W.2d 791, 794 (Tex.App.-Houston [14th Dist.] 1995, orig.
proceeding).

      In his petition, relator complains of that portion of the order imposing
incarceration for criminal contempt. If contempt is requested within a motion for
enforcement, the motion must also include the portion of the order allegedly
violated, each date of alleged contempt, the amount due, and any amount paid.
Tex. Fam. Code Ann. § 157.002(b)(2) (Vernon Supp.1998). “The purpose of this
section is to provide a respondent with proper notice of the allegations of contempt
for which he must prepare a defense at the hearing on the motion.” See In re
Ezukanma, 336 S.W.3d 389, 395 (Tex. App. -- Fort Worth 2011, orig. proceeding)
(citing Ex parte Conoly, 732 S.W.2d 695, 698 (Tex.App.-Dallas 1987, orig.
proceeding)). If the order fails to provide such notice, the punitive portion of the
order is void. See Ezukanma, 336 S.W.3d at 395. The record contains evidence
                                         2
that some payments were made but neither the motion to enforce nor the order
reflects payments made.

      Accordingly, we grant relator's petition and vacate the trial court's order
holding him in contempt and ordering that he be incarcerated. We further order
relator released from the bond set by this court on December 23, 2012, and order
relator discharged from custody.



                                     PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.




                                         3